DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
Claims 1-20, filed on 06/11/2019, are currently pending and are under consideration. 
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: reference character 58 and the step in between step 64 and step 100 in Figure 5.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 15 is objected to because of the following informalities:  
Claim 15, line 4, “a heart rate estimation module executable to” should read “a heart rate estimation module configured to execute”. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 states “if the lower weighted median is equal to the upper weighted median, then the heart rate estimation is determined based on…”. This recitation raises the question of how the heart rate estimation will be determined if the lower weighted median is not equal to the upper weighted median. The Examiner suggests using the term when instead of the term if. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite determining a heart rate estimation by receiving heart beat data, detecting sequential beats within the heart beat data and identifying a beat interval, generating a beat array containing the beat intervals, sorting the beat array, calculating a weight array by applying a weight control parameter, calculating a weighted median based on the 
The limitation of determining the heart rate estimation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer elements in independent claim 15. That is, other than reciting “at least two ECG electrodes configured to record at least one lead of heart beat data from a patient” and “a heart rate estimation module”, which is interpreted to be a processor, in claim 15, nothing in the elements of the claims precludes the step from practically being performed in the mind. For example, but for the electrodes and processor, “determining a heart rate estimation” in the context of this claim encompasses the user manually receiving heart beat data, detecting sequential beats within the heart beat data and identifying a beat interval, generating a beat array containing the beat intervals, sorting the beat array, calculating a weight array by applying a weight control parameter, calculating a weighted median based on the weight array, and determining a heart rate estimation based on the weighted median and sorted array. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application because the claim only recites two additional elements – using electrodes to record ECG data and using a processor to perform all of the steps to determine heart rate estimation. The electrodes and processor are recited at a high level of generality (i.e., as a generic processor performing a generic computer function of generating and sorting an array, and performing generic calculations based on the array (e.g. weighted median), and as generic electrodes performing a generic function of recording ECG data) such that they amount to no more than mere instructions to apply the exception using a generic computer component. Accordingly, 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using electrodes and a processor to perform the steps of determining heart rate estimation amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Arand et al. (Foreign Patent Number EP 0776631B1), hereinafter Arand, further in view of Capodilupo et al. (US Patent Application Publication 2019/0110755A1), hereinafter Capodilupo, and further in view of Boudet et al. (Boudet G, Garet M, Bedu M, Albuisson E, Chamoux A. Median maximal heart rate for heart rate calibration in different conditions: laboratory, field and competition. Int J Sports Med. 2002 May;23(4):290-7. doi: 10.1055/s-2002-29081. PMID: 12015631.), hereinafter Boudet.
Regarding claims 1 and 15, Arand teaches a method and system for heart rate estimation, comprising:
receiving heart beat data, at least two ECG electrodes configured to record at least one lead of heart beat data from a patient (e.g. Col. 1, lines 51-55; Figure 2: electrodes 25); 
detecting sequential beats within the heart beat data and identifying a beat interval of each sequential beat (e.g. Col. 4, lines 46-48);
a heart rate estimation module(e.g. Figure 3: heart rate calculation logic 73);
generating a beat array containing beat intervals of sequential beats within an array window of the heart beat data (Col. 14, lines 16-18); and
sorting the beat array based on the beat intervals of the sequential beats to generate a sorted beat array (Col. 8, lines 36-37).
However, Arand fails to teach the limitation of claims 1 and 15, wherein the method and system further comprise calculating a weight array by applying a weight control parameter to each beat interval in the sorted beat array, wherein the weight array includes a weight value for each beat interval that is proportional to a corresponding beat interval value in the sorted beat array, calculating a weighted median based on the weight array, and determining a heart rate estimation for the array window based on the weighted median and the sorted beat array. Capodilupo teaches a method for determining data quality of physiological signals, and Boudet evaluates the variability of heart rate in different conditions. Capodilupo teaches it is known to calculate a weight array by applying a weight control parameter to each beat interval in the sorted beat array, wherein the weight array includes a weight value for each beat interval that is proportional to a corresponding beat interval value in the sorted beat array (e.g. Par. [0083]), calculate a weighted metric based on the weight array (e.g. Par. [0083]), and determine a 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Arand to include the calculation a weight array, a weighted median based on the weight array, and determination of a heart rate estimation based on the weighted median as taught by Capodilupo in view of Boudet in order to provide the predictable results of effective heart rate estimation that provides valuable information to the user while reducing the effect of noise on the data.
Regarding claims 2 and 16, Arand in view of Capodilupo and Boudet teaches the invention as claimed. However, Arand in view of Capodilupo and Boudet fails to teach the each weight value in the weight array is calculated as rλ, where r is the beat interval and λ is the weight control parameter, and wherein 0 ≤ λ ≤ 1. Capodilupo further teaches each weight value in the weight array is calculated as rλ, where r is the beat interval and λ is the weight control parameter, and wherein 0 ≤ λ ≤ 1 (e.g. Par. [0083]: “weight scheme” can include any appropriate values [Note: as per the equation in the claim, rλ 
Regarding claim 12, Arand in view of Capodilupo and Boudet teaches the invention as claimed. However, Arand in view of Capodilupo and Boudet fails to teach the array window being defined by one of a predetermined time interval or a predetermined number of sequential beat. Capodilupo further teaches the array window being defined by one of a predetermined time interval or a predetermined number of sequential beats (e.g. Par. [0118], lines 20-23). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Arand in view of Capodilupo and Boudet to include the array window being defined by one of a predetermined time interval or a predetermined number of sequential beats as taught by Capodilupo in order to provide the predictable results of accurate heart rate estimation with respect to the time of interest.
Regarding claim 13, Arand in view of Capodilupo and Boudet teaches the invention as claimed. Arand further teaches the sorted beat array contains the beat intervals sorted in ascending order such that a shortest beat interval is first and a longest beat interval is last (e.g. Col. 8, lines 36-37).
Regarding claim 14, Arand in view of Capodilupo and Boudet teaches the invention as claimed. Arand further teaches detecting sequential heart beats includes detecting sequential R-R intervals and wherein the beat interval is one of a time interval between two R peaks and a number of samples between two R peaks (e.g. Col. 6, lines 10-13).
Claims 5 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Arand et al. (Foreign Patent Number EP 0776631B1), hereinafter Arand, Capodilupo et al. (US Patent Application Publication 2019/0110755A1), hereinafter Capodilupo, and Boudet et al. (Boudet G, Garet M, Bedu M, Albuisson E, Chamoux A. Median maximal heart rate for heart rate calibration in different conditions: laboratory, field and competition. Int J Sports Med. 2002 May;23(4):290-7. doi: 10.1055/s-2002-29081. PMID: 12015631.), hereinafter Boudet, as applied to claims 1 and 15 above, and further in view of Zhang et al. (US Patent Application Number 2011/0270102A1), hereinafter Zhang.
Regarding claims 5 and 18, Arand in view of Capodilupo and Boudet teaches the invention as claimed for claim 1 and 15. However, Arand in view of Capodilupo and Boudet fails to teach the limitations of claims 5 and 18, wherein the weight control parameter is adjusted based on one or more of the beat intervals in the array window. Zhang teaches a medical device for discriminating cardiac events. Zhang teaches it is known to adjust the weight control parameter based on one or more of the beat intervals in the array window (e.g. Par. [0078], lines 1-2: beat intervals are used to update parameters). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Arand in view of Capodilupo and Boudet to include adjusting the weight control parameter based on beat intervals as taught by Zhang in order to provide the predictable results of robust and accurate heart rate estimation that is responsive to changes in the heart rate data. 
Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Arand et al. (Foreign Patent Number EP 0776631B1), hereinafter Arand, Capodilupo et al. (US Patent Application Publication 2019/0110755A1), hereinafter Capodilupo, and Boudet et al. (Boudet G, Garet M, Bedu M, Albuisson E, Chamoux A. Median maximal heart rate for heart rate calibration in different conditions: laboratory, field and competition. Int J Sports Med. 2002 May;23(4):290-7. doi: 10.1055/s-2002-29081. PMID: 12015631.), hereinafter Boudet as applied to claim 1 above, and further in view of Ong et al. (US Patent 8,668,644 B2), hereinafter Ong. 
Regarding claim 6, Arand in view of Capodilupo and Boudet teaches the invention as claimed for claim 1. However, Arand in view of Capodilupo and Boudet fails to teach the limitations of claim 6, wherein calculating the weighted median includes determining a lower weighted median of the weight array and determining an upper weighted median of the weight array, wherein the heart rate estimation is determined based on at least one of the lower weighted median and the upper weighted median. Ong 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Arand in view of Capodilupo and Boudet to include the calculation of the weighted median that includes determining a lower weighted median of the weight array and determining an upper weighted median of the weight array, wherein the heart rate estimation is determined based on at least one of the lower weighted median and the upper weighted median as taught by Ong in order to provide the predictable results of reducing the effect of outliers and noise on the heart rate estimation. 
Regarding claim 8, Arand in view of Capodilupo and Boudet teaches the invention as claimed. Arand further teaches the heart rate estimation is determined based on an average of the beat intervals in the sorted beat array associated with the lower weighted median and the upper weighted median in the weight array (e.g. Col. 8, lines 52-54; Col. 9, lines 5-10).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Arand et al. (Foreign Patent Number EP 0776631B1), hereinafter Arand, Capodilupo et al. (US Patent Application Publication 2019/0110755A1), hereinafter Capodilupo, Boudet et al. (Boudet G, Garet M, Bedu M, Albuisson E, Chamoux A. Median maximal heart rate for heart rate calibration in different conditions: laboratory, field and competition. Int J Sports Med. 2002 May;23(4):290-7. doi: 10.1055/s-2002-29081. PMID: 12015631.), hereinafter Boudet, and Ong et al. (US Patent 8,668,644 B2), hereinafter Ong, as applied to claim 6 above, and further in view of Ghanem et al. (US Patent 7,937,135 B2), hereinafter Ghanem.
Regarding claim 7, Arand in view of Capodilupo, Boudet, and Ong teaches the invention as claimed for claim 6. However, Arand in view of Capodilupo, Boudet, and Ong fail to teach the limitation of claim 7, wherein the weighted median is equal to a more recent one of the lower weighted median and the upper weighted median. Ghanem teaches a method and apparatus for determining oversensing in a medical device. Ghanem teaches it is known that the weighted median is equal to a more recent one of the lower weighted median and the upper weighted median (e.g. Col. 14, lines 45-47: the current value is used). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Arand in view of Capodilupo, Boudet, and Ong to include the weighted median being equal to a more recent one of the lower weighted median and the upper weighted median as taught by Ghanem in order to provide the predictable results of using current values to reliably determine a heart rate estimation. 
Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Arand et al. (Foreign Patent Number EP 0776631B1), hereinafter Arand, Capodilupo et al. (US Patent Application Publication 2019/0110755A1), hereinafter Capodilupo, and Boudet et al. (Boudet G, Garet M, Bedu M, Albuisson E, Chamoux A. Median maximal heart rate for heart rate calibration in different conditions: laboratory, field and competition. Int J Sports Med. 2002 May;23(4):290-7. doi: 10.1055/s-2002-29081. PMID: 12015631.), hereinafter Boudet, as applied to claims 1 and 15 above, and further in view of Suoranta et al. (Suoranta, R and Estola, K. Robust median filter with adaptive window length. IEEE International Symposium on Circuits and Systems, Singapore, 1991, pp. 108-111 vol.1, doi: 10.1109/ISCAS.1991.176285. – APPLICANT CITED), hereinafter Suoranta. 
Regarding claims 10 and 19, Arand in view of Capodilupo and Boudet teaches the invention as claimed. Arand further teaches detecting a threshold change in the beat intervals across the sorted beat array (e.g. Col. 7, lines 9-15). However, Arand in view of Capodilupo and Boudet fails to teach the Suoranta teaches a method of rejecting noise in data while preserving properties of the signal. Suoranta teaches it is known to shorten the length of the array window (e.g. Page 1, right side column, lines 1-7: decreasing the length of the window in order to achieve high noise rejection). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Arand in view of Capodilupo and Boudet to include shortening the array window as taught by Suoranta in order to provide the predictable results of reducing noise in the given data. 
While there are no prior art rejections for claims 3, 4, 9, 11, 17, and 20, they are not indicated as allowable due to the rejections under 35 U.S.C. 101 and 35 U.S.C 112 as discussed above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHREYA P ANJARIA whose telephone number is (571)272-9083.  The examiner can normally be reached on M-F: 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/S.A./Examiner, Art Unit 3792                                                                                                                                                                                                        
/MALLIKA D FAIRCHILD/Primary Examiner, Art Unit 3792